DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over DANIEAU (U.S. PG Pub No.: 2002/0000314 A1), hereinafter referred to as DANIEAU ‘314, in view of Lee et al. (U.S. PG Pub No.: 2009/0194525), hereinafter referred to as Lee et al. ‘525.

Regarding claim 1, DANIEAU ‘314 discloses a heating, ventilation, and air conditioning (HVAC) system (10) for a vehicle, the HVAC system comprising: a heating body (62/64) positioned inside an HVAC duct (74) of the vehicle {as shown in Figs. 5 and 7-10: ¶¶ [0046-0050], wherein Positive temperature coefficient (PTC) constitutes a heating body}.
However, DANIEAU ‘314 fails to explicitly disclose the limitations of the heating body formed between a first electrode portion and a second electrode portion having polarities opposite to each other, and configured to generate heat when the heating body is electrified to increase a temperature of an air being transported through the HVAC duct.
Lee et al. ‘525 teach: the concept of the heating body (10) formed between a first electrode portion (13) and a second electrode portion (13) having polarities opposite to each other, and configured to generate heat when the heating body is electrified to increase a temperature of an air being transported through the HVAC duct {as shown in Fig. 1: ¶¶ [0001-0002], [0026-0027], [0035] and [0050-0051]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify DANIEAU ‘314 heating body by the heating body of Lee et al. ‘525, in order to facilitate lesser power consumption with superior heating characteristic {Lee et al. ‘525 - ¶ [0052]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the DANIEAU ‘314 in view of Lee et al. ‘525 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 1, DANIEAU ‘314 disclose wherein the heating body 62/64 is 

Regarding claim 3, the combination of DANIEAU ‘314 and Pierron et al. ‘210 disclose and teach the HVAC system of claim 1, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the heating body is a carbon nano tube (CNT) heating body (10) {as shown in Fig. 1: ¶¶ [0001], [0026-0027], [0035] and [0050-0051]}. 

Regarding claim 4, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 3, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the CNT heating body includes a plurality of rib portions (14) connected to the first electrode portion and the second electrode portion and spaced from one another at predetermined intervals between the first electrode portion and the second electrode portion {as shown in Figs. 1-2: ¶¶ [0026-0027]}.  

Regarding claim 5, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 4, except the limitation of wherein at least one of the plurality of rib portions is formed to have a length which is different from a length of another of the plurality of rib portions.  
However, Applicant is reminded that, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify DANIEAU ‘314 as modified by Lee et al. ‘525 rib portions to include at least one of the plurality of rib portions formed to have a length which is different from a length of another of the plurality of rib portions, in order to satisfy a design choice to accommodate versatile container shapes for the heating element.


Regarding claim 6, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 5, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the at least one of the plurality of rib portions is formed to have a longest length among the plurality of rib portions {as shown in Figs. 1-2}.

Regarding claim 8, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 5, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the plurality of rib portions capable of being12 DB2/ 38427471.2formed in parallel to an air blowing direction of the HVAC duct.

Regarding claim 9, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 6, DANIEAU ‘314 discloses wherein the HVAC duct includes a door trim HVAC duct (28) positioned at a door trim of the vehicle {as shown in Fig. 1: ¶ [0037]}, and DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the CNT heating body (10) is capable of positioned on the door trim HVAC duct {see Fig. 1}. 
 
Regarding claim 10, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 9, DANIEAU ‘314 discloses wherein the discharge port of the door trim HVAC duct is formed toward a bottom surface of the vehicle {as shown in Fig. 1}. 
 
Regarding claim 11, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 8, DANIEAU ‘314 discloses wherein the HVAC duct includes a rear seat HVAC duct (32) for air blowing to a rear seat of the vehicle {see Figs. 1-2: ¶ [0037-0038] and DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the CNT heating body (10) is capable of being positioned on the rear seat HVAC duct.  

Regarding claim 12, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 11, DANIEAU ‘314 discloses wherein the rear seat HVAC duct is configured to communicate with a B pillar (24) of the vehicle {see Figs. 1-2: ¶ [0037]}.  

Regarding claim 13, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 12, DANIEAU ‘314 discloses wherein a discharge port (26) of the rear seat HVAC duct is positioned at an upper end portion of the B pillar (24) {see Figs. 1-2: ¶ [0037]}.  

Regarding claim 14, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 13, DANIEAU ‘314 discloses wherein the discharge port of the rear seat HVAC duct is formed in a side surface direction toward an interior of a cabin of the vehicle {see Figs. 1-2: ¶ [0015] and [0037-0038]}. 
 
Regarding claim 15, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 3, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the CNT heating body (10) is capable of being integrally formed with the HVAC duct during forming of the HVAC duct. 

Regarding claim 16, the combination of DANIEAU ‘314 and Lee et al. ‘525 disclose and teach the HVAC system of claim 1, DANIEAU ‘314 as modified by Lee et al. ‘525 further disclose the limitations of wherein the first electrode portion and the second electrode portion are capable of being positioned on an internal wall of the HVAC duct {see ¶¶ [0054-0056]}.
 

Allowable Subject Matter
2.         Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110127247 A1 to Choi; Jae Sik et al.
US 20150043898 A1 to Gu; Jung Sam et al.
US 7667164 B2 to Bohlender; Franz et al. 
US 20190359026 A1 to Salazar; Silvia Denisse Vazquez et al.
US 20190248210 A1 to Pierron; Frederic et al.
US 10549604 B2 to Min; Do Sik et al.
US 20200016956 A1 to KWON D et al.
US 20180037084 A1 to SHIBAYAMA; Ayana et al.
US 20170267065 A1 to KIM; Myung Hoe et al.
US 20150197136 A1 to CHEN; KUO-HUEY et al.
US 20140209269 A1 to Goenka; Lakhi Nandlal et al.
US 20110067436 A1 to Lee; Sanghun

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/18/2022